DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 03/08/2022. Claims 1-2, 16-23 have been cancelled by the applicant.  Claims 13-15 and newly added claims 24-40 are pending and an action on the merits is as follows.	
Claims 16-23 have been cancelled by the applicant; claims 13-15 amended; Statutory double patenting  rejection is hereby withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed03/08/2022 with respect to claim 1 have been fully considered and are persuasive.  Specifically the applicant amended claim 1 to overcome the 103 rejection previously presented. The applicant further distinguished the claim invention from the prior art.  The rejections of claims 13-15 are hereby withdrawn.
Allowable Subject Matter
Claims 13-15 and 24-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 13; specifically, the prior art fails to teach or suggest  a lighting system “wherein the first lighting module comprises: a first housing; one or more operational groups of light sources; and a first controller; wherein the second lighting module comprises: a second housing, one or more operational groups of light sources; and a second controller: wherein the first controller and the second controller of the two or more lighting modules communicate with each other in at least one mode of operation of the lighting system” in combination with other features of the present claimed invention.
Regarding claims 14-15 and 24-40, these claims are allowable for the reasons given for claim 13 and because of their dependency status on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879
TRACIE Y. GREEN
Primary Examiner
Art Unit 2879